DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Claims 1, 5, 14, 24, 28, 38, 40-42, 44-46 were previously pending. Claims 1, 24, 40, 44 have been amended. Claims 1, 5, 14, 24, 28, 38, 40-42, and 44-46 are pending.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 14, 24, 28, 38, 40-42, and 44-46 have been considered but are moot because the new ground of rejection relies on new reference US 2019/0191428 A1 to Yan et al. (hereinafter “Yan”) to teach the new amended limitations.

Applicant argues on Page 8 of applicants remarks:
In the Advisory Action dated February 11, 2021, the Examiner cites U.S Patent Application Publication No. 2019/0191428 to Yan at Figure 4, U.S Patent Application Publication No. 2018/0049201 to Hussain at paragraphs [0087]-[0089], U.S Patent Application Publication No. 2019/0174283 to Awad at paragraphs [0108]-[0110], and U.S Patent Application Publication No. 2018/0049176 to Park at Figure 11 and paragraph [0268]. But a careful scrutiny of these references reveals that none of them discloses the features of the claims including “wherein the variable number of bits represented as y is used for the system bandwidth greater than or equal to 5 MHz and the starting narrowband index is used for identifying a narrowband position, or for a starting position information of a wideband with a bandwidth of the wideband equal to 5 MHz.” As such, the pending claims are allowable over these references as well.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 14, 24, 28, 38, 40-42, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0102890 A1 to Yi et al. (hereinafter “Yi”) in view of US 2019/0191428 A1 to Yan et al. (hereinafter “Yan”)

Regarding Claim 1, Yi teaches a resource allocation method, comprising:
sending, by a base station, a resource allocation parameter via a downlink control information (DCI), wherein the resource allocation parameter comprises starting narrowband index and a resource block allocation; ([0028], discloses 
sending, by the base station, data on a physical shared channel according to the resource allocation parameter. ([0007], discloses a MTC physical downlink shared channel (M-PDSCH) for the MTC UE. [0112], discloses the M-PDSCH maybe scheduled by the M-DCI (i.e. according to the resource allocation parameter))

While Yi discloses a base station sending DCI including narrowband index information, Yi does not explicitly teach wherein the starting narrowband index is encoded using a variable number of bits represented as                 
                    y
                    =
                    
                        
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            D
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    
                
            , and wherein                 
                    
                        
                            N
                        
                        
                            R
                            B
                        
                        
                            D
                            L
                        
                    
                
             is a number of downlink physical resource blocks corresponding to a system bandwidth, wherein the variable number of bits represented as y is used for the system bandwidth greater than or equal to the 5 Mhz and the starting narrowband index is used for identifying a narrowband position, or for a starting position information of a wideband with a bandwidth of the wideband equal to 5 MHz;
However, in a similar field of endeavor, Yan discloses in Figure 4 and [0084]-[0086], communication for indicating a FeMTC resource assignment, in which an eNB generates and transmits a control signal 415 to the UE.  The UE receives the control signal 415 and interprets it to identify a resource assignment 450 assigned to the UE. The control signal 415 includes two fields used to identify the resource assignment 450: 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations as suggested by Yan, to allow for indication of resource allocation greater than one narrowband without increasing overhead, as described in [0059] of Yan.


Regarding Claim 5, Yi/Yan further teaches teaches the method of claim 1, wherein Yi further teaches a maximum channel bandwidth supported by the physical shared channel includes one of 5 MHz or 20 MHz. ([0033]-[0034], discloses 

Regarding Claim 14, Yi/Yan teaches the method of claim 1, wherein Yi further teaches the starting narrowband index or the resource block allocation is independently encoded (Table 3 and [0090], discloses under PRB assignment description, separate coding (i.e. independent coding) from narrowband index is used)

Regarding Claim 24, Yi teaches a resource allocation method, comprising:
receiving, by a terminal, a resource allocation parameter via a downlink control information (DCI), wherein the resource allocation parameter comprises starting narrowband index and a resource block allocation, ([0028], discloses downlink control information (DCI) transmitted through the PDCCH  [0030], discloses an eNB (i.e. base station)) determining a PDCCH format according to a DCI to be transmitted to the UE (i.e. terminal). Table 3 and [0090], further illustrates DCI contents including Narrowband Index (i.e. starting narrowband index) and PRB assignment (i.e. resource block allocation))
receiving, by the terminal, data on a physical shared channel according to the resource allocation parameter. ([0007], discloses a MTC physical downlink shared channel (M-PDSCH) for the MTC UE. [0112], discloses the M-PDSCH maybe scheduled by the M-DCI (i.e. according to the resource allocation parameter))

While Yi discloses a base station sending DCI including narrowband index information, Yi does not explicitly teach wherein the starting narrowband index is encoded using a variable number of bits represented as                 
                    y
                    =
                    
                        
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            D
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    
                
            , and wherein                 
                    
                        
                            N
                        
                        
                            R
                            B
                        
                        
                            D
                            L
                        
                    
                
             is a number of downlink physical resource blocks corresponding to a system bandwidth, wherein the variable number of bits represented as y is used for the system bandwidth greater than or equal to the 5 Mhz and the starting narrowband index is used for identifying a narrowband position, or for a starting position information of a wideband with a bandwidth of the wideband equal to 5 MHz;
However, in a similar field of endeavor, Yan discloses in Figure 4 and [0084]-[0086], communication for indicating a FeMTC resource assignment, in which an eNB generates and transmits a control signal 415 to the UE.  The UE receives the control signal 415 and interprets it to identify a resource assignment 450 assigned to the UE. The control signal 415 includes two fields used to identify the resource assignment 450: a frequency band reference 420 and a frequency band pattern field 425. Together, the frequency band reference 420 (i.e. the starting narrowband index) and the frequency band pattern field 425 form a resource indication 430. The control signal 415 may include both a first resource indication 430 indicating a first resource assignment (e.g., a UL resource grant) and a second resource indication 430 indicating a second resource assignment (e.g., a DL resource grant). The frequency band reference 420 (i.e. the starting narrowband index) has a bit-length defined in Equation 2, using floor and ceiling functions, where L.sub.R is the number of bits in the frequency band reference 420 and N.sub.RB is the number of PRBs (UL or DL) within the system bandwidth. [0089], further discloses the frequency band reference 420 points to a starting band 445 (i.e. narrowband position). [0088] and [0094], further discloses a system bandwidth of 5-20 MHz (i.e. system bandwidth greater than or equal to 5 MHz), where the specific frequency band patterns may be based on the available bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations as suggested by Yan, to allow for indication of resource allocation greater than one narrowband without increasing overhead, as described in [0059] of Yan.

Regarding Claim 28, Yi/Yan teaches the method of claim 24, wherein Yi further teaches a maximum channel bandwidth supported by the physical shared channel includes one of 5 MHz or 20 MHz. ([0033]-[0034], discloses in the current LTE specification, all UEs shall support maximum 20 MHz system bandwidth)

Regarding Claim 38, Yi/Yan teaches the method of claim 24, wherein Yi further teaches the starting narrowband index or the resource block allocation is independently encoded (Table 3 and [0090], discloses under PRB assignment description, separate coding (i.e. independent coding) from narrowband index is used)

Regarding Claim 40, Yi teaches a wireless resource allocation apparatus, comprising:
at least one processor; and at least one memory including executable code that when executed by the at least one processor performs at least: (Figure 11, discloses base station 800 comprising processor and memory)
sending, by a base station to a terminal, a resource allocation parameter via a downlink control information (DCI), wherein the resource allocation parameter comprises starting narrowband index and a resource block allocation, ([0028], discloses downlink control information (DCI) transmitted through the PDCCH  [0030], discloses an eNB (i.e. base station)) determining a PDCCH format according to a DCI to be transmitted to the UE (i.e. terminal). Table 3 and [0090], further illustrates DCI contents including Narrowband Index (i.e. starting narrowband index) and PRB assignment (i.e. resource block allocation))
sending, by the base station to the terminal, data on a physical shared channel according to the resource allocation parameter. ([0007], discloses a MTC physical downlink shared channel (M-PDSCH) for the MTC UE. [0112], discloses the M-PDSCH maybe scheduled by the M-DCI (i.e. according to the resource allocation parameter))
While Yi discloses a base station sending DCI including narrowband index information, Yi does not explicitly teach wherein the starting narrowband index is encoded using a variable number of bits represented as                 
                    y
                    =
                    
                        
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            D
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    
                
            , and wherein                 
                    
                        
                            N
                        
                        
                            R
                            B
                        
                        
                            D
                            L
                        
                    
                
             is a number of downlink physical resource blocks corresponding to a system bandwidth, wherein the variable number of bits represented as y is used for the system bandwidth greater than or equal to the 5 Mhz and the starting narrowband index is used for identifying a narrowband position, or for a starting position information of a wideband with a bandwidth of the wideband equal to 5 MHz;
However, in a similar field of endeavor, Yan discloses in Figure 4 and [0084]-[0086], communication for indicating a FeMTC resource assignment, in which an eNB generates and transmits a control signal 415 to the UE.  The UE receives the control signal 415 and interprets it to identify a resource assignment 450 assigned to the UE. The control signal 415 includes two fields used to identify the resource assignment 450: a frequency band reference 420 and a frequency band pattern field 425. Together, the frequency band reference 420 (i.e. the starting narrowband index) and the frequency band pattern field 425 form a resource indication 430. The control signal 415 may include both a first resource indication 430 indicating a first resource assignment (e.g., a UL resource grant) and a second resource indication 430 indicating a second resource assignment (e.g., a DL resource grant). The frequency band reference 420 (i.e. the starting narrowband index) has a bit-length defined in Equation 2, using floor and ceiling functions, where L.sub.R is the number of bits in the frequency band reference 420 and N.sub.RB is the number of PRBs (UL or DL) within the system bandwidth. [0089], further discloses the frequency band reference 420 points to a starting band 445 (i.e. narrowband position). [0088] and [0094], further discloses a system bandwidth of 5-20 MHz (i.e. system bandwidth greater than or equal to 5 MHz), where the specific frequency band patterns may be based on the available bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations as suggested by Yan, to allow for indication of resource allocation greater than one narrowband without increasing overhead, as described in [0059] of Yan.

Regarding Claim 41, Yi/Yan teaches the wireless resource allocation apparatus of claim 40, wherein Yi further teaches a maximum channel bandwidth supported by the physical shared channel includes one of 5 MHz or 20 MHz. ([0033]-[0034], discloses in the current LTE specification, all UEs shall support maximum 20 MHz system bandwidth)

Regarding Claim 42, Yi/Yan teaches the wireless resource allocation apparatus of claim 40, wherein Yi further teaches the starting narrowband index or the resource block allocation is independently encoded (Table 3 and [0090], discloses under PRB assignment description, separate coding (i.e. independent coding) from narrowband index is used)

Regarding Claim 44, Yi teaches a wireless resource allocation apparatus, comprising:
at least one processor; and at least one memory including executable code that when executed by the at least one processor performs at least: (Figure 11, discloses user equipment 900 comprising processor and memory)
receiving, by a terminal from a base station, a resource allocation parameter via a downlink control information (DCI), wherein the resource allocation parameter comprises starting narrowband index and a resource block allocation, ([0028], discloses downlink control information (DCI) transmitted through the PDCCH  [0030], discloses an eNB (i.e. base station)) determining a PDCCH format according to a DCI to be transmitted to the UE (i.e. terminal). Table 3 and [0090], further illustrates DCI contents including Narrowband Index (i.e. starting narrowband index) and PRB assignment (i.e. resource block allocation))
receiving, by the terminal from the base station, data on a physical shared channel according to the resource allocation parameter. ([0007], discloses a MTC physical downlink shared channel (M-PDSCH) for the MTC UE. [0112], discloses the M-PDSCH maybe scheduled by the M-DCI (i.e. according to the resource allocation parameter))
While Yi discloses a base station sending DCI including narrowband index information, Yi does not explicitly teach wherein the starting narrowband index is encoded using a variable number of bits represented as                 
                    y
                    =
                    
                        
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            D
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    
                
            , and wherein                 
                    
                        
                            N
                        
                        
                            R
                            B
                        
                        
                            D
                            L
                        
                    
                
             is a number of downlink physical resource blocks corresponding to a system bandwidth, wherein the variable number of bits represented as y is used for the system bandwidth greater than or equal to the 5 Mhz and the starting narrowband index is used for identifying a narrowband position, or for a starting position information of a wideband with a bandwidth of the wideband equal to 5 MHz;
However, in a similar field of endeavor, Yan discloses in Figure 4 and [0084]-[0086], communication for indicating a FeMTC resource assignment, in which an eNB generates and transmits a control signal 415 to the UE.  The UE receives the control signal 415 and interprets it to identify a resource assignment 450 assigned to the UE. The control signal 415 includes two fields used to identify the resource assignment 450: a frequency band reference 420 and a frequency band pattern field 425. Together, the frequency band reference 420 (i.e. the starting narrowband index) and the frequency band pattern field 425 form a resource indication 430. The control signal 415 may include both a first resource indication 430 indicating a first resource assignment (e.g., a UL resource grant) and a second resource indication 430 indicating a second resource assignment (e.g., a DL resource grant). The frequency band reference 420 (i.e. the starting narrowband index) has a bit-length defined in Equation 2, using floor and ceiling functions, where L.sub.R is the number of bits in the frequency band reference 420 and N.sub.RB is the number of PRBs (UL or DL) within the system bandwidth. [0089], further discloses the frequency band reference 420 points to a starting band 445 (i.e. narrowband position). [0088] and [0094], further discloses a system bandwidth of 5-20 MHz (i.e. system bandwidth greater than or equal to 5 MHz), where the specific frequency band patterns may be based on the available bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yi to include the above limitations as suggested by Yan, to allow for indication of resource allocation greater than one narrowband without increasing overhead, as described in [0059] of Yan.

Regarding Claim 45, Yi/Yan teaches the wireless resource allocation apparatus of claim 44, wherein Yi further teaches a maximum channel bandwidth supported by the physical shared channel includes one of 5 MHz or 20 MHz. ([0033]-[0034], discloses in the current LTE specification, all UEs shall support maximum 20 MHz system bandwidth)

Regarding Claim 46, Yi/Yan teaches the wireless resource allocation apparatus of claim 44, wherein Yi further teaches the starting narrowband index or the resource block allocation is independently encoded (Table 3 and [0090], discloses under PRB assignment description, separate coding (i.e. independent coding) from narrowband index is used)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477